Morrison, C. J.
The defendant was charged by information, prosecuted, and convicted of the crime of grand larceny, the charge being that she feloniously took and carried away four twenty-dollar gold pieces, the same being the property of the prosecuting witness. On the trial, the court charged the jury that the form of the verdict should be, if they found the defendant guilty, as follows: “ We, the jury, find the defendant guilty as charged.” The jury did find the defendant “ guilty as charged,” and this presents the only point in the case on appeal.
*429The question is not a new one in this court. In the case of People v. Whitely, 64 Cal. 211, this court, sitting in Bank, held such a verdict good, and affirmed the judgment. In the more recent case of People v. Price, 67 Cal. 350, the case of People v. Whitely, supra, was cited with approbation by the entire court. These cases leave the question no longer open in this court, and following the same, we must affirm the proceedings in the court below.
Judgment and order affirmed.
Ross, J., Thornton, J., Sharpstein, J., McKinstry, J., and McKee, J., concurred.
Rehearing denied.